OPINION OF THE COURT
O’BRIEN, Chief Justice.
This action for declaratory judgment was commenced in Commonwealth Court as a Petition for Review. We assumed extraordinary jurisdiction of the matter pursuant to 42 Pa.C.S.A. § 726.
Petitioners, Superior Court Judge James R. Cavanaugh and Commonwealth Court Judge David Craig, seek a judgment declaring that, for the purpose of determining seniority on their respective courts, priority of commission shall be measured from the beginning of service on the court, whether the initial service is by appointment or by election.
Judge Craig and Judge John A. MacPhail were appointed to the Commonwealth Court on June 21, 1978. As a result of the casting of lots between the two appointees, Judge Craig was accorded seniority. Judge Cavanaugh was appointed to the Superior Court on June 28, 1979. Thereafter, all three appointed judges were elected to full terms dating *557from the first Monday of January 1980. Judge John G. Brosky and Judge Richard B. Wickersham were elected to the Superior Court and Judge Robert W. Williams, Jr. was elected to the Commonwealth Court for terms beginning the first Monday of January, 1980. Petitioners seek to establish priority of commission on the Superior Court for Judge Cavanaugh over Judges Brosky and Wickersham and on the Commonwealth Court for Judges Craig and MacPhail over Judge Williams. All five judges were first elected to a term of office on their respective courts at the same time.
The question presented by this case is the proper interpretation of Article 5, § 10(e) of the Pennsylvania Constitution of 1968, which pertains to the casting of lots for priority of commission by two or more justices or judges who assume office at the same time. Petitioners herein assert that § 10(e) authorizes the measurement of judicial seniority from the time a judge or justice assumes office whether by election or appointment.
The primary legal implication which follows from establishing priority of commission or order of seniority among judges is in determining who shall serve as Chief Justice of Pennsylvania and as president judges of those courts composed of seven or less members. Pursuant to Article 5, § 10(d) of the Constitution, the positions of Chief Justice and President Judge are accorded to the justice or judge with the longest continuous service on each of the respective courts.
The Pennsylvania Constitution of 1874, art. V, § 17, provided for the casting of lots to determine seniority as follows:
“Should any two or more judges of the Supreme Court, or any two or more judges of the court of common pleas for the same district, be elected at the same time, they shall, as soon after the election as convenient, cast lots for priority of commission, and certify the result to the Governor, who shall issue their commissions in accordance therewith.” (Emphasis supplied.)
*558The Constitution of 1968, article V, § 10(e), contains a similar provision for determining priority of commission.
“(e) Should any two or more justices or judges of the same court assume office at the same time, they shall cast lots forthwith for priority of commission, and certify the results to the Governor who shall issue their commissions accordingly.” (Emphasis supplied.)
Petitioners assert that the change in the language of the two constitutions from “be elected at the same time” to “assume office at the same time” is significant and indicates an intention by the framers of the Constitution of 1968 and the voters who adopted it that judicial seniority be determined on the basis of length of experience on the court. Thus, they contend, seniority must date from the time judges take office, whether by gubernatorial appointment or election, rather than only from the time they are elected, as stated in § 17 of the Constitution of 1874. Therefore, petitioners conclude that a judge who initially assumed office by appointment is not required by § 10(e) of the Constitution of 1968 to cast lots for seniority following his election to office.
Neither the Constitution of 1874 nor the Constitution of 1968 directly addresses the question petitioners raise — viz., whether appointive judicial service should be considered in determining which member of a court has priority of commission. ■ Nevertheless, this Court has interpreted the Constitution of 1874, article V, § 17, to clearly mean that when two judges are elected to the same court at the same time, the casting of lots is the sole method of determining the order of seniority between them and no prior appointive service in the same court may be considered in determining the priority of their commissions. President Judges Determination Cases, 420 Pa. 243, 216 A.2d 326 (1966).
This Court gave the same interpretation to the Constitution of 1968, article V, § 10(e), when it adopted Rule 705 of the Pennsylvania Rules of Judicial Administration. Rule 705 provides, inter alia, that seniority among judges elected at the same time or appointed at the same time is to be *559determined by a separate casting of lots; that elected judges shall have seniority over appointed judges; and that appointive service shall not be considered in computing seniority among elected judges.1
Petitioners acknowledge that this Court’s interpretation of Article V, § 17 of the Constitution of 1874, excluding consideration of appointive service from the computation of judicial seniority, was the correct one. They agree with the conclusion in President Judges Determination Cases, supra, that the phrase, “be elected at the same time”, was “absolutely clear and unambiguous” in its intention to compute seniority from the date of election. Thus, petitioners argue that the same clear and unambiguous language would have been retained in the Constitution of 1968 if the intention had been to continue to disregard appointive service. They maintain since the new Constitution employed different words in Article 5, § 10(e), a change in the meaning of this provision was intended, and appointive service was meant to be considered in determining seniority under the Constitution of 1968.
Moreover, petitioners note a significant change from the former constitution in a related provision pertaining to the determination of Chief Justice and president judges, Article *5605, § 10(d). The comparable provision in the Constitution of 1874 contained language which had been interpreted as applicable only to elected service.2 Yet the new language of § 10(d) accorded the positions of Chief Justice and president judge to the justice or judge “longest in continuous service.” Petitioners argue that the phrase “longest in continuous service” embraces appointive as well as elective service in this application of the seniority principle.
While petitioners’ textual argument is well-made, it is, nevertheless, unpersuasive in the context of the legislative history of the Constitution of 1968 and the clear public policy of this Commonwealth which favors an elected over an appointed judiciary. Berardocco v. Colden, 469 Pa. 452, 366 A.2d 574 (1976).
The official Journal of the Constitutional Convention of 1967-68 indicates that the amendment which eventually became § 10(e) was presented by Delegates Scranton and Amsterdam. Delegate Woodside spoke to the amendment explaining that it was “a provision which is in the substantial form that was in the present constitution and was overlooked. It should be provided for in this Constitution.” Delegate Amsterdam explained further:
“In accordance with an amendment put in by Judge Woodside, we provided in courts of 7 or less that the judges shall be the President Judges or Chief Justice as the case may be for longest and continuous service. Because of this situation, we have to provide as the old Constitution did, in the event there are two or more justices or judges who assume offices at the same time, *561they shall cast lots for priority of commission and that is all this does.”3
Those remarks do not suggest an intention by the delegates offering the amendment to change the established method of computing seniority inasmuch as the amendment under consideration by the Convention was described as substantially the same as the provision for casting lots in the Constitution of 1874. That provision, it will be recalled, had been interpreted to exclude appointive service in determining seniority. President Judges Determination Cases, supra.
Furthermore, there is an obvious and practical explanation for the decision by the drafters of § 10(e) to substitute the phrase “assume office at the same time” for the phrase “be elected at the same time.” Article V, § 13(d) of the proposed constitution offered the voters the option of an appointed judiciary.4 Thus, it is reasonable to assume that the drafters purposely employed language which would be appropriate whether or not the option was accepted.

. Pa.R.J.A. No. 705, in pertinent part, reads as follows:
“Rule 705. Seniority of Judges
“(a) Seniority between elected and appointed judges. Elected judges shall have seniority over appointed judges.
“(b) Seniority among elected judges. The seniority of elected judges shall be determined on the basis of the date of election, if service is continuous on the same court. Service by appointment shall not be considered in computing seniority among elected judges.
“(c) Seniority among appointed judges. The seniority of appointed judges, for the duration of appointment, shall be computed from the date of appointment, if service is continuous on the same court.
“(d) Simultaneous election or appointment. Should any two judges of the same court be elected or appointed at the same time, they shall cast lots forthwith for priority of commission and seniority before the Chief Justice or the president judge of the court in which they are to serve, and certify the results to the Governor.”


. The Constitution of 1874, art. V, § 2, relating to the Supreme Court, provided in pertinent part: “. . . The judge whose commission shall first expire shall be chief justice, and thereafter each judge whose commission shall first expire shall in turn be chief justice.” In Selection of Presiding Judges, 15 Pa.D & C.2d 8 (1958) the attorney general interpreted that section to mean that the Chief Justice of the Supreme Court shall be that judge who has served on the court the longest period of time under an elected term.


. Remarks of Delegate Woodside and Delegate Amsterdam, February 23, 1968, Journal of the Constitutional Convention of 1967-68, Volume II at page 1201.


. The Constitution of 1968, art. 5, § 13(d) provides as follows:
“(d) At the primary election in 1969, the electors of the Commonwealth may elect to have the justices and judges of the Supreme, Superior, Commonwealth and all other statewide courts appointed by the Governor from a list of persons qualified for the offices submitted to him by the Judicial Qualifications Commission. If a majority vote of those voting on the question is in favor of this method of appointment, then whenever any vacancy occurs thereafter for any reason in such court, the Governor shall fill the vacancy by appointment in the manner prescribed in this subsection. Such appointment shall not require the consent of the Senate.